An unpub|isliled order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DURNELL DESHON SWAYNE, No. 66111
Appellant,

vs.

THE STATE OF NEVADA; KATHY F § L E w
KING; SHEILA BARTH; DAVID l\/IAR; c
RICHARD LONG; JOHN SCOTT; AND SEp 1 5 2014
THE BOARD OF MEDICAL '
EXAMINERS, ¢LEL“‘€F'E;E,~P&£°§S§M;‘§URT
Respondents. BY DE'PUTY CLERK

ORDER DISMISSING APPEAL

When this proper person appeal was docketed, this court gave
appellant 40 days to file and serve the civil proper person appeal
statement. Appellant’s civil appeal statement was due in this court by
August 2'7, 2014. To date, appellant has failed to file the civil proper
person appeal statement or otherwise respond to this court’s directive.

Accordingly, we conclude that appellant has abandoned this appeal, and

we
ORDER this appeal DlSl\/IISSED.
/ R&_A oen.»¢:£\f ’ J'
Hardesty
 . J.  ,J.
Douglas / Cherry j
cc: Hon. Richard Wagner, District Judge
Durnell Deshon Swayne
Attorney General/Carson City
Pershing County Clerk

SuPaEMe Coum
or
NEVADA

coil mm 

t‘»l ~‘!>O'-| 2
_. l1